Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2  and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (hereafter Davis)(US PgPub 2020/0051015), in view of Staples (US PgPub 2007/0124020) and further in view of Besay (US PgPub 2015/0010189).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the weight sensor of Staples that determines whether a container is empty or full to the shipping package and system of Davis, motivation being to allow a remote user of the user device to track whether the shipping package is full or empty due to potential theft which increases system security. 
Davis and Staples do not specifically disclose a charging port for charging a mobile device.  In the same field of endeavor, Besay discloses a container with multiple USB ports that enable charging of user devices (Figure 1, Element 30 and Paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the charging ports of Besay to the package of Davis and Staples, motivation being to provide multiple users with access to charge his/her user device which increases compatibility and functionality of the package.
Regarding claim 2, Davis discloses wherein the communication module includes a BLUETOOTH module, wherein the apparatus can be BLUETOOTH paired with a mobile device (Paragraph 0191).
Regarding claim 5, Davis discloses wherein the controller is operative to determine that the lock box has been moved by setting an anchor point to the current location value when the lock box is locked and monitoring the current location to determine if it is different from the anchor point (Paragraph 0087).
Regarding claim 6, Davis discloses a speaker that is coupled to the controller, and the controller is Operative to sound an alert signal if the current location differs from the anchor location by a first threshold distance (Paragraphs 0087, 0124, 0185 and 0234).

Regarding claim 8, Davis discloses wherein the communication module includes a cellular technology module and wherein the controller is operative to send a signal to a master server in addition to or in lieu of rendering an alert signal or an alarm signal (Paragraphs 0162, 0165, 0166 and 0199 where alarms/alerts are also sent to a remote server).
Regarding claim 9, Davis discloses wherein the external device is the master server and the controller is further operative communicate the current status of a locking mechanism and the current location to the master server (Paragraphs 0162, 0165, 0166 and 0199 where package status and alarms/alerts are also sent to a remote server).
Regarding claim 10, Davis discloses wherein the controller is configured to register with the master controller by sending a unique ID and current status to the master server through the communication module (Paragraphs 0162, 0165, 0166 and 0199 where paired package status and alarms/alerts are also sent to a remote server).
Regarding claim 11, Davis discloses a light that is coupled to the controller, and the controller is operative to strobe the light if the current location differs from the anchor location by a first threshold distance (Figure 1B, Element 28 and Paragraphs0087, 0124, 0182, 0185, 0199 and 0234 where visual alerts are provided when the package deviates from a predetermined shipping route).
Regarding claim 12, Davis discloses wherein the interior compartment is insulated (Figures 15A- 15B).
Regarding claim 13, Davis discloses wherein the interior compartment includes an insulated compartment and an uninsulated compartment (Figures 15A-15B).

Regarding claim 15, Davis discloses one or more charging ports in the interior of the apparatus for receiving a mobile device charging cable (see rejection for claim 1 where multiple charging ports are provided in the package).
Regarding claim 16, Davis discloses a solar panel and an internal battery, wherein the solar panel is configured to provide a charge signal to the internal battery (Figure 1, Element 37 and Paragraph 0124).

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Staples and Besay as applied to claims 1-2 and 5-16 above, and further in view of Bissland (US PgPub 2020/0097995).
Regarding claim 17, Davis discloses a system to operate a fleet of portable securement apparatuses of claim 1, the system comprising: a plurality of apparatus; a master server communicatively coupled to the plurality of apparatus through a network; a mobile device communicatively coupled to the master server (see rejection for claim 1 and Figures 18-19 where the system includes a plurality of packages and user devices in communication with a master server). Davis, Staples and Besay do not specifically disclose the mobile device including an application that is configured to: identify the location of the mobile device; enter a locate mode to identify vacant apparatus that are within a range from the location of the mobile device; and present information on a display of the mobile device to indicate the location of one or more vacant apparatus. In the same field of endeavor, Bissland discloses a smart locker locating system that includes a smart phone including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locker/container locating system of Bissland to the mutli-package system of Davis, Staples and Besay, motivation being to enable the user to locate nearby packages and their occupancy state via their user device.
Regarding claim 19, see rejection for claim 17.
Regarding claim 20, Davis discloses wherein the master server can send an announcement message to one or more of the apparatus (Paragraphs 0162, 0165, 0166 and 0199 where the server and package are in two way communication). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Staples and Besay as applied to claims 1-2 and 5-16 above, and further in view of Yae et al. (hereafter Yae)(US 9,848,457).
Regarding claim 3-4, Davis, Staples and Besay do not specifically disclose a QR code insignia on an external service of the apparatus, wherein the insignia can be scanned by a mobile device to facilitate Bluetooth pairing with the mobile device. In the same field of endeavor, Yae discloses a Bluetooth pairing process where a smart phone scans a QR code to enable pairing (Figure 2 and related description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the QR code scanning and paring of Yae to the system of Davis, Staples and Besay, motivation being to allow a user device to automatically pair with a package simply by scanning the QR code.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Staples, Besay and Bissland as applied to claims 17, 19 and 20 above, and further in view of Yae et al. (hereafter Yae)(US 9,848,457).
Regarding claim 18, Davis, Staples, Besay and Bissland do not specifically disclose wherein each apparatus includes an external insignia and the communication module of each apparatus includes a BLUETOOTH module; and wherein the application running on the mobile device is configured to enter a pairing mode in which the apparatus scans the QR code of a particular apparatus and BLUETOOTH pairs with the particular apparatus. In the same field of endeavor, Yae discloses a Bluetooth pairing process where a smart phone scans a QR code to enable pairing (Figure 2 and related description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the QR code scanning and paring of Yae to the system of Davis, Besay and Bissland motivation being to allow a user device to automatically pair with a package simply by scanning the QR code.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687